SUMMARY ORDER
Appellant Kenneth Steven Tucker appeals from the district court’s judgment dismissing his employment discrimination action as time-barred. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
We review de novo a district court’s dismissal of a complaint pursuant to Rule 12(b)(6), construing the complaint liberally, accepting all factual allegations in the complaint as true, and drawing all reasonable inferences in the plaintiffs favor. See Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir.2002). Here, an independent review of the record and relevant case law reveals that the district court properly dismissed Tucker’s claims as time-barred. We affirm for substantially the same reasons stated by the district court in its thorough January 4, 2013 decision.
We have considered all of Tucker’s arguments and find them to be without merit. Accordingly, we AFFIRM the judgment of the district court.